EXHIBIT 10.46
Execution Version
AMENDMENT NO. 1
TO THE
MASTER AGREEMENT
         THIS AMENDMENT NO. 1 TO THE MASTER AGREEMENT (this “Amendment”) dated
the 12th day of August, 2009, by Compañia Minera Teck Carmen de Andacollo, a
contractual mining company organized under the laws of Chile (f/k/a Compañia
Minera Carmen de Andacollo) (“Operator”) and Royal Gold, Inc., a corporation
organized under the laws of the State of Delaware, United States of America
(“Royal Gold”).
Recitals

A.   Operator and Royal Gold are parties to that certain Master Agreement dated
April 3, 2009 (the “Master Agreement”).   B.   Operator and Royal Gold desire to
amend the Master Agreement as set forth herein to extend certain time periods in
the Master Agreement.

         NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereby agree as follows:
Amendment

1.   Definitions. Capitalized terms used in this Amendment, but not defined in
this Amendment, shall have the meanings assigned to them in the Master
Agreement.   2.   Amendment to Pre-Closing Date. Section 5(p)(i) of the Master
Agreement is hereby amended by deleting in the eighth line of such paragraph the
reference to “September 30, 2009” and replacing it with “December 31, 2009”.  
3.   Amendment to Outside Date. Section 8(b)(ii) of the Master Agreement is
hereby amended by deleting in the third line of such paragraph the reference to
“October 30, 2009” and replacing it with “January 29, 2010” and by deleting in
the fourth line of such paragraph the reference to “October 16, 2009” and
replacing it with “January 15, 2010”.   4.   Force and Effect as One Document.
The Master Agreement, as amended hereby, will continue in full force and effect
and the provisions of this Amendment and the Master Agreement shall be read and
construed together as if they constituted one document, provided that if there
is any inconsistency between this Amendment and the Master Agreement, the
provision of this Amendment will govern.

 



--------------------------------------------------------------------------------



 



5.   No Other Amendments. Except as provided in this Amendment, the Master
Agreement is in all other respects ratified and confirmed and shall continue to
bind the parties in accordance with the terms of the Master Agreement, as
amended by the terms of this Amendment.   6.   Counterparts, Exchange by
Facsimile or Electronic Delivery. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one single instrument. This Amendment may be
delivered by facsimile or electronic delivery.

[Signatures appear on the next page.]

- 2 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed this Amendment to be
effective as of the date first set forth above.

      COMPAÑIA MINERA TECK CARMEN
DE ANDACOLLO
 
   
By:
  /s/ David Baril
 
   
Print Name:
  David Baril
 
   
Title:
  Director
 
   
 
   
By:
  /s/ Christian Arentsen
 
   
Print Name:
  Christian Arentsen 
 
   
Title:
  Alternate Director
 
   
 
    ROYAL GOLD, INC.
 
   
By:
  /s/ Tony Jensen 
 
   
Print Name:
  Tony Jensen 
 
   
Title:
  President and CEO
 
   

[Signature page to Amendment No. 1 to the Master Agreement]

- 3 -